    Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 1 of 21                  PageID #: 160



                       IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE
                                        Bangor Division
CALVARY CHAPEL OF BANGOR,                  )
                                           )
                       Plaintiff,          )
                                           )
v.                                         )      Case No. ________________
                                           )
JANET MILLS, in her                        )
official capacity as Governor of the       )
State of Maine,                            )
                                           )
                       Defendant.          )

  [R]estrictions inexplicably applied to one group and exempted from another do little to further
 these goals [“to lessen the spread of the virus or . . . protect the Commonwealth’s citizens”] and
do much to burden religious freedom. Assuming all of the same precautions are taken, why is
  it safe to wait in a car for a liquor store to open but dangerous to wait in a car to hear morning
prayers? Why can someone safely walk down a grocery store aisle but not a pew? And why
can someone safely interact with a brave deliverywoman but not with a stoic minister? The
                                Commonwealth has no good answers.1

       PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER AND
     PRELIMINARY INJUNCTION WITH INCORPORATED MEMORANUM OF LAW

        Pursuant to Fed. R. Civ. P. 65 and L.R. 7, Plaintiff, CALVARY CHAPEL OF BANGOR

(“Calvary Chapel” or the “Church”), moves this Court for a Temporary Restraining Order (TRO)

and Preliminary Injunction (PI) against Defendant, JANET MILLS, in her official capacity as

Governor of the State of Maine (“Governor Mills” or the “State”), as set forth below and in Calvary

Chapel’s contemporaneously filed Verified Complaint.

           URGENCIES JUSTIFIYING TEMPORARY RESTRAINING ORDER

        In its Prayer for Relief in the Verified Complaint, Calvary Chapel seeks a TRO restraining

and enjoining Governor Mills and her designees from unconstitutionally enforcing and applying


1
 Maryville Baptist Church, Inc. v. Beshear, -- F.3d --, 2020 WL 2111316, at *4 (6th Cir. May 2,
2020).
 Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 2 of 21                     PageID #: 161



the various COVID-19 Executive Orders (collectively “GATHERING ORDERS”) purporting to

prohibit Calvary Chapel, on pain of criminal sanctions, from gathering for worship at Calvary

Chapel, regardless of whether Calvary Chapel meets or exceeds the social distancing and hygiene

guidelines pursuant to which the State disparately and discriminatorily allows so-called “essential”

commercial and non-religious entities (e.g., liquor stores, marijuana dispensaries, warehouse

clubs, ‘big box’ and ‘supercenter’ stores) to accommodate gatherings of more than 10 people—

indeed, with no numerical limit—without threat of criminal sanctions. As shown in the Verified

Complaint, the GATHERING ORDERS have been interpreted, applied, and enforced, such that

Maine State Police have threatened to impose criminal sanctions against religious gatherings,

regardless of whether social distancing and personal hygiene recommendations are practiced.

       At around the same time as the GATHERING ORDERS were being used to threaten

criminal sanctions on Calvary Chapel, officials in other jurisdictions had similarly threatened to

impose criminal sanctions on religious gatherings and have been enjoined by federal courts from

enforcing such orders:

       (1) The Sixth Circuit Court of Appeals has issued an emergency injunction pending
       appeal prohibiting the Kentucky Governor from enforcing prohibitions on religious
       worship services. See Maryville Baptist Church, Inc. v. Beshear, -- F.3d --, 2020
       WL 2111316 (6th Cir. May 2, 2020) [hereinafter Maryville Baptist]. In that appeal
       challenging orders similar to Governor Mills’ orders here, the Sixth Circuit stated
       that “[t]he Governor’s actions substantially burden the congregants’ sincerely held
       religious practices—and plainly so.” Id., at *2 (emphasis added). Additionally,
       “[t]he way the orders treat comparable religious and non-religious activities
       suggests that they do not amount to the least restrictive way of regulating the
       churches.” Id., at *2 (emphasis added).

       (2) The Western District of Kentucky found that the mere threat of such criminal
       sanction warranted a TRO. See On Fire Christian Center, Inc. v. Fischer, No. 3:20-
       cv-264-JRW, 2020 WL 1820249 (W.D. Ky. Apr. 11, 2020) [hereinafter On Fire].
       The On Fire TRO enjoined the Mayor of Louisville from “enforcing, attempting
       to enforce, threatening to enforce, or otherwise requiring compliance with any
       prohibition on drive-in church services at On Fire.” Id. at *1 (emphasis added).



                                                 2
 Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 3 of 21                   PageID #: 162



       (3) The District of Kansas issued a TRO enjoining Kansas officials from enforcing
       its discriminatory prohibition on religious gatherings and required the government
       to treat “religious” worship services the same as other similar gatherings that are
       permitted. See First Baptist Church. v. Kelly, No. 20-1102-JWB, 2020 WL
       1910021, *6–7 (D. Kan. Apr. 18, 2020)[hereinafter First Baptist]. The First Baptist
       TRO specifically stated that the government’s disparate treatment of religious
       gatherings was a violation of the Free Exercise Clause because it showed that
       “religious activities were specifically targeted for more onerous restrictions
       than comparable secular activities,” and that the churches had shown irreparable
       harm because they would “be prevented from gathering for worship at their
       churches” during the pendency of the executive order. Id. at *7–8 (emphasis added).
       Thus, the court enjoined Kansas from enforcing the gathering bans.

       Here, Governor Mills and Maine State Police have similarly threatened Calvary Chapel

with criminal sanctions for hosting in-person religious gatherings. Additionally, the Maine State

Police—acting under the direction of Governor Mills’ orders—has publicly declared that it would

enforce the Governor’s orders and has threatened to impose criminal sanctions on those found in

violation of them. Absent emergency relief from this Court, Calvary Chapel, its pastor, and

all congregants will suffer irreparable injury from the threat of criminal prosecution for the

mere act of engaging in the exercise of religion.

       Calvary Chapel prays unto this Court to issue a TRO enjoining Governor Mills from

similarly enforcing, attempting to enforce, threatening to enforce, or otherwise requiring

compliance with any prohibition on religious gatherings. Calvary Chapel does not seek, at this

emergent stage, to undermine the entirety of Governor Mills’ efforts to prevent the spread of

COVID-19 in the State. Calvary Chapel merely seeks to be free from the unconstitutionally

unequal application of the GATHERING ORDERS in such a way that the Church and its

pastor and congregants are threatened with criminal sanctions for simply having a church

service. Absent emergency relief from this Court, Governor Mills will continue to threaten Calvary

Chapel with criminal sanctions, including this Sunday, by targeting Calvary Chapel’s religious

gatherings for discriminatory treatment.

                                                3
 Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 4 of 21                       PageID #: 163



                           MEMORANDUM OF LAW IN SUPPORT

       To obtain a TRO or PI, Calvary Chapel must demonstrate it has a strong likelihood of

success on the merits, that it will suffer irreparable injury absent the order, that the balance of the

equities favors the order, and that the public interest is served by the Court’s issuing the order. See

Bl(a)ck Tea Soc’y v. Boston, 378 F.3d 8, 11 (1st Cir. 2004); Bourgoin v. Sebelius, 928 F. Supp. 2d

258, 267 (D. Me. 2013) (“The standard for granting a temporary restraining order is the same as

for a preliminary injunction.”). Calvary Chapel easily satisfies each of these elements factually

and legally. (Calvary Chapel hereby incorporates by reference the allegations of its Verified

Complaint, filed contemporaneously herewith, as its statement of facts in support of this motion.)

I.     CALVARY CHAPEL IS LIKELY TO SUCCEED ON THE MERITS OF ITS
       CLAIM THAT GATHERING ORDERS ARE UNCONSTITUTIONAL.

       A.      The GATHERING ORDERS Violate Calvary Chapel’s First Amendment
               Rights to Free Exercise of Religion and Should Be Restrained.

       Though the State might not view church attendance as fundamental to the religious beliefs

of Calvary Chapel, its opinion is irrelevant to the protections afforded to Calvary Chapel’s

sincerely held religious beliefs. Calvary Chapel’s “religious beliefs need not be acceptable, logical,

consistent, or comprehensible to others in order to merits First Amendment protection.” Thomas

v. Rev. Bd. of Ind. Emp. Security Div., 450 U.S. 707, 714 (1981). Indeed, “[a]t a minimum, the

protections of the Free Exercise Clause pertain if the law at issue discriminates against some or all

religious beliefs or regulates or prohibits conduct because it is undertaken for religious

reasons.” Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 532 (1993)

(emphasis added). “The principle that government, in pursuit of legitimate interests, cannot in a

selective manner impose burdens only on conduct motivated by religious belief is essential to the

protection of the rights guaranteed by the Free Exercise Clause.” Id. at 543. Prohibiting Calvary

Chapel from hosting, and its members from attending, religious services where other non-religious

                                                  4
 Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 5 of 21                       PageID #: 164



gatherings are permitted under similar circumstances “violat[es] the Free Exercise Clause

beyond all question.” On Fire, 2020 WL 1820249, at *6 (emphasis added). Even in a time of

crisis or disease, see Jacobson v. Massachusetts, 197 U.S. 11 (1905), the First Amendment does

not evaporate. Indeed, “even under Jacobson, constitutional rights still exist. Among them is the

freedom to worship as we choose.” On Fire, 2020 WL 1820249, at *8; see also Terminiello v. City

of Chicago, 337 U.S. 1, 27, 31, 38 (1949).

       The GATHERING ORDERS plainly impose significant burdens on Calvary Chapel’s

religious beliefs. Indeed, “[o]rders prohibiting religious gatherings, enforced by police officers

telling congregants they violated a criminal law . . . amount to a significant burden on worship

gatherings,” “and plainly so.” Maryville Baptist, 2020 WL 2111316, at *2 (emphasis added).

               1.      Burdens on sincerely held religious beliefs are subject to strict scrutiny
                       if neither neutral nor generally applicable.

       “[A] law that is neutral and of general applicability need not be justified by a compelling

government interest even if the law has the incidental effect of burdening a particular religious

practice.” Lukumi, 508 U.S. at 531. But, as here, “[a] law failing these requirements must be

justified by a compelling governmental interest and must be narrowly tailored to advance that

interest,” id. at 532, and “will survive strict scrutiny only in rare cases.” Id. at 546. The

GATHERING ORDERS plainly fail this test.

               2.      The GATHERING ORDERS are neither neutral nor generally
                       applicable.

                       a.      The GATHERING ORDERS are not neutral.

       “Although a law targeting religious beliefs as such is never permissible . . . if the object of

the law is to infringe upon or restrict practices because of their religious motivation, the law is not

neutral.” Lukumi, 508 U.S. at 533. To determine neutrality, courts look to the text of the law “for

the minimum requirement of neutrality is that a law not discriminate on its face.” Id. But, “[f]acial

                                                  5
 Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 6 of 21                       PageID #: 165



neutrality is not determinative. The Free Exercise Clause extends beyond facial discrimination

[and] forbids subtle departures from neutrality.” Id. at 534. This is so because, as here, “[o]fficial

action that targets religious conduct for distinctive treatment cannot be shielded by mere

compliance with facial neutrality.” Id. For the First Amendment prohibits hostility that is “masked,

as well as overt.” Id. The GATHERING ORDERS are not facially neutral, and even if they were,

they represent subtle departures from neutrality by treating Calvary Chapel’s religious gatherings

of more than 10 individuals differently than similar non-religious gatherings. In fact, as the Sixth

Circuit just held, “general bans that cover religious activity when there are exceptions for

comparable secular activities” fail the test of neutrality and represent “several potential

hallmarks of discrimination.” Maryville Baptist, 2020 WL 2111316, at *3 (emphasis added).

       The GATHERING ORDERS fail even cursory facial examination. They expressly target

“religious” or “faith-based” gatherings for disparate treatment. (V.Compl. ¶ 26, EXS. B, C.) Yet,

in the very same text of the GATHERING ORDERS, businesses such as liquor stores, warehouse

clubs, supercenter stores, marijuana dispensaries, and even “non-essential” stores are exempted

from the broad prohibitions. (V.Compl. ¶¶ 28, 38, EX. E.) When the government “has targeted

religious worship” for disparate treatment—such as attending religious worship services—while

“not prohibit[ing] parking in parking lots more broadly—including, again, the parking lots of

liquor stores,” it is not neutral. On Fire, 2020 WL 1820249, at *6. Furthermore, here, as in First

Baptist, the “orders begin with a broad prohibition against mass gatherings [but] proceed to carve

out broad exemptions for a host of secular activities, many of which bear similarities to the sort

of personal contact that will occur during in-person religious services.” 2020 WL 1910021, at

*5 (emphasis added). In Maryville Baptist, too, the Sixth Circuit stated that such a system of

exemptions for all gatherings but religious gatherings fails the neutrality test because “restrictions



                                                  6
 Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 7 of 21                    PageID #: 166



inexplicably applied to one group and exempted from another do little to further these goals and

do much to burden religious freedom.” 2020 WL 2111316 at *4. Governor Mills expressly targeted

churches, threatening criminal prosecution. At the same time, no similar action is directed towards

people in liquor stores, in Walmart, in marijuana dispensaries, or even in “non-essential”

business. The GATHERING ORDERS are not neutral.

                      b.      The GATHERING ORDERS are not generally applicable.

       In determining general applicability, the courts focus on disparate treatment of similar

conduct. See Lukumi, 508 U.S. at 542. “All laws are selective to some extent, but categories of

selection are of paramount concern when a law has the incidental effect of burdening religious

practice.” Id. The textbook operation of a law that is not generally applicable is one where

“inequality results” from the government’s “decid[ing] that the governmental interests it seeks to

advance are worthy of being pursued only against conduct with religious motivation.” Id. at 543

(emphasis added). In Lukumi, the Supreme Court held that a law “fall[s] well below the minimum

standard necessary to protect First Amendment rights” when the government “fail[s] to prohibit

nonreligious conduct that endangers these interests in a similar or greater degree” than the

prohibited religious conduct. Id. (emphasis added).

       This is precisely the effect of the GATHERING ORDERS. First, they purport to prohibit

all “gatherings of more than 10 people,” but then exclude large crowds and masses of people

gathered at numerous businesses and other non-religious entities. (V.Compl. ¶¶ 27–38, EXS. B-

D.) Their text makes it plain that “faith-based” gatherings of more than 10 individuals are

prohibited, but large numbers of people may gather at liquor stores, casinos, warehouse and

supercenter stores, shopping malls, and marijuana dispensaries as but a few examples. (Id.)

Moreover, non-retail businesses may accommodate large gatherings of employees and customers

during all hours if they observe distancing and hygiene recommendations. (Id.) Furthermore, non-
                                                7
 Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 8 of 21                       PageID #: 167



religious gatherings at “non-essential” retail businesses are permitted for employees and non-

customer persons if distancing and hygiene guidelines are. (Id.) But “religious” gatherings of 11

people are still prohibited, no matter how large the facility or how long the gathering lasts, even if

social distancing, enhanced sanitizing, and personal hygiene guidelines are followed religiously.

If large gatherings at liquor, warehouse, and supercenter stores, marijuana dispensaries, casinos,

and even “non-essential” retail businesses are not prohibited—and distancing and hygiene

practices are only required “to maximum extent practicable”—even though endangering citizens

(or not) to an equal degree, then it is obvious “religious” gatherings have been targeted for

discriminatory treatment. Such a blatant discriminatory application of the GATHERING

ORDERS “falls well below the minimum standard” the First Amendment demands. Lukumi, 508

U.S. at 543; see also On Fire, 2020 WL 1820249, at *6 (holding that government regulation is not

generally applicable when it targets religious gatherings with “orders and threats” but does not

apply the same orders and threats to similar non-religious conduct). As Maryville Baptist held,

       Assuming all of the same precautions are taken, why is it safe to wait in a car for a
       liquor store to open but dangerous to wait in a car to hear morning prayers? Why
       can someone safely walk down a grocery store aisle but not a pew? Any why
       can someone safely interact with a brave deliverywoman but not with a stoic
       minister? The Commonwealth has no good answers.

2020 WL 2111316, *4. The GATHERING ORDERS are not generally applicable.

       B.      The GATHERING ORDERS Violate the Establishment Clause.

       “If there is any fixed star in our constitutional constellation, it is that no official, high

or petty, can prescribe what shall be orthodox in politics, nationalism, religion, or other

matters of opinion or force citizens to confess by word or act their faith therein.” W. Va. State

Bd. of Educ. v. Barnette, 319 U.S. 624, 642 (1943) (emphasis added). Where, as here, Calvary

Chapel seeks to be free from disparate treatment by the State, the very core of the Establishment

Clause is at issue. “An attack founded on disparate treatment of “religious” claims invokes what
                                                  8
 Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 9 of 21                       PageID #: 168



is perhaps the central purpose of the Establishment Clause—the purpose of ensuring

governmental neutrality in matters of religion.” Gillette v. United States, 401 U.S. 437, 449

(1971) (emphasis added). Indeed, the Establishment Clause “affirmatively mandates

accommodation, not merely tolerance, of all religions, and forbids hostility towards any.” Lynch

v. Donnelly, 465 U.S. 668, 673 (1984). That mandate of preventing hostility towards religions is

equally present in times of exigent circumstances, such as COVID-19. For, as “[a]n instrument of

social peace, the Establishment Clause does not become less so when social rancor runs

exceptionally high.” Lund v. Rowan Cnty., 863 F.3d 268, 275 (4th Cir. 2017) (emphasis added).

       But, the principle of neutrality requires that this Court analyze whether the government’s

motive in applying disparate treatment to religious gatherings, as opposed to similar non-religious

gatherings, is not merely a pretext or a sham. See, e.g., McCreary Cnty. v. ACLU of Ky., 545 U.S.

844, 864 (2005) (holding that the government’s motive for its actions “has to be genuine, not a

sham”). In determining whether the government’s motive represents a sham, courts often look to

the progression of the government’s actions. See id. at 866 (declining to accept the government’s

proposition that “the last in a series of government actions” is determinative for whether its actions

offend the Establishment Clause). Here, the progression of the State’s actions demonstrate that

religious gatherings were “targeted for stricter treatment due to the nature of the activity involved,

rather than because such gatherings pose unique health risks that mass gatherings at commercial

and other facilities do not,” and “the disparity has been imposed without any apparent explanation

for the differing treatment of religious gatherings.” First Baptist, 2020 WL 1910021, at *7.

       Indeed, the State started with the general position that all “gatherings of more than 10

people” were prohibited, including “faith-based” gatherings. (V.Compl. ¶ 26, EX. B.) But, in the

next breath, the State opened a broad category of exemptions for “grocery and household goods,”



                                                  9
Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 10 of 21                      PageID #: 169



“home repair and hardware stores,” and “big box” stores to continue operations as being deemed

“essential.” (V.Compl. ¶ 28.) On March 24, the State clarified its initial gathering prohibition,

making it explicitly clear that “faith-based” gatherings were still prohibited but that similarly

situated “essential” and “non-essential” businesses could continue accommodating crowds and

masses if social distancing and hygiene practices were followed. (V.Compl. ¶¶ 27–31, EX. C.)

Then, on April 2, the State made it abundantly clear that it would enforce Governor Mills’

GATHERING ORDERS against churches and religious gatherings by having the State Police

release an Enforcement Memorandum threatening criminal penalties and sanctions for violation

of the GATHERING ORDERS. (V.Compl. ¶ 51, EX. I.)

       Perhaps sensing that arresting pastors, imposing criminal sanctions on them, and hailing

them into judicial tribunals for the act of hosting worship was problematic, Governor Mills has

released speculative, future plans permitting churches to potentially begin opening in May, if she

deems health criteria sufficient in the state. (V. Compl. ¶48, EX. H.). That document reiterates that

churches may only have gatherings (i.e., worship services) if they abide by the Governor’s 10-

person limit, and then “benevolently” informs Calvary Chapel that it may conduct worship services

approved by the government—such as “drive-in, stay-in-your-vehicle church services”—so long

as no one actually assembles together in person. (Id.)

       The progression of the State’s actions was a sham at the start and remains unconstitutional

even after its “benevolent” instructions for ‘proper’ worship during COVID-19. Its purpose in

treating religious gatherings differently from the start was a sham because there is no evidence that

religious gatherings “pose unique health risks that mass gatherings at commercial and other

facilities do not,” First Baptist, 2020 WL 1910021, at *7, or “because the risks at religious

gatherings uniquely cannot be adequately mitigated with safety protocols” such as those at liquor



                                                 10
Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 11 of 21                       PageID #: 170



stores or other “essential” stores that may continue to operate without numerical limitation or

scrutiny. Id. Indeed, as the Sixth Circuit stated, “We doubt the reason a group of people go to one

place has anything to do with it. Risks of contagion turn on social interaction in close quarters; the

virus does not care why they are there.” Maryville Baptist, 2020 WL 2111316, *4 (emphasis

added). Thus, treating Calvary Chapel and other religious gatherings differently was a sham from

the start and remains constitutionally infirm even now. Indeed, the government does not have

the authority to, with the stroke of a pen, declare churches and attendance at church to be

“non-essential” and impose criminal sanctions on Calvary Chapel for failing to abide by that

government-imposed prescription of orthodoxy. The Constitution demands more.

       C.      The GATHERING ORDERS Restrict Calvary Chapel’s First Amendment
               Rights to Speech and Assembly and Should Be Restrained.

               1.      The GATHERING ORDERS discriminate against Calvary Chapel’s
                       speech rights and rights to assemble on the basis of content.

       “Content-based laws—those that target speech on its communicative content—are

presumptively unconstitutional and may be justified only if the government proves that they are

narrowly tailored to serve compelling government interests.” Reed v. Town of Gilbert, 135 S. Ct.

2218, 2226 (2015). “Some facial distinctions based on a message are obvious, defining regulated

speech by particular subject matter, and others are more subtle, defining regulated speech by its

function or purpose. Both distinctions are drawn based on the message a speaker conveys, and,

therefore, are subject to strict scrutiny.” Id. S. Ct. at 2227 (emphasis added). Put simply, the

Supreme Court handed down a firm rule: laws that are content based on their face must satisfy

strict scrutiny. Id. Importantly, this firm rule mandating strict scrutiny of facially content-based

restrictions of speech applies regardless of the government’s alleged purpose in enacting the law,

even if the alleged purpose arises from a time of purported emergency. See id. (“On its face, the

[law] is a content-based regulation of speech. We thus have no need to consider the

                                                 11
Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 12 of 21                          PageID #: 171



government’s justifications or purposes for enacting the [law] to determine whether it is

subject to strict scrutiny.”) “A law that is content based on its face is subject to strict scrutiny

regardless of the government’s benign motive, content-neutral justification, or lack of animus

toward the ideas contained in the regulated speech.” Id.

       This Court need look no further than the text of the GATHERING ORDERS to determine

that they are content-based restrictions on constitutionally protected liberties. The GATHERING

ORDERS purport to prohibit “all gatherings of more than 10 people,” except a gathering of more

than 10 people is permissible without scrutiny or threat of sanction at many retail businesses

deemed “essential,” and at many more professional and retail businesses deemed “non-essential,”

none of which are required to observe distancing and hygiene guideless except “to maximum

extent practicable.” (V.Compl. ¶¶ 27–32, EXS. B, C, D.) Thus, the State found numerous

categories of businesses for which large numbers of people may gather without restraint, but

expressly prohibited the constitutionally protected assemblies or “gatherings” of “faith-

based” groups. Yet, the State has targeted Calvary Chapel’s “faith-based” gatherings, prohibited

Calvary Chapel from engaging in such gatherings and threatened to continue imposing such

criminal sanctions for engaging in such “faith-based” gatherings. But the State has created

carveouts for gatherings of more than 10 individuals at liquor, warehouse, and supercenter stores,

marijuana dispensaries, casinos, and countless other “non-essential” businesses. (V.Compl. ¶¶ 27–

32, EXS. B, C, D.) That is a textbook content-based restriction on Calvary Chapel’s speech. It

must therefore satisfy strict scrutiny, which it cannot do. (See infra section I.E.)

       D.      The GATHERING ORDERS Cannot Withstand Strict Scrutiny.

       Because the GATHERING ORDERS substantially burden Calvary Chapel’s sincerely held

religious beliefs, are neither neutral nor generally applicable, and are a content-based restriction



                                                  12
Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 13 of 21                     PageID #: 172



on Calvary Chapel’s speech and assembly rights (see supra sections I.A–C), they must survive

strict scrutiny. The State is therefore subject to “the most demanding test known to constitutional

law.” Kolbe v. Hogan, 849 F.3d 114, 133 (4th Cir. 2017) (quoting City of Boerne v. Flores, 521

U.S. 507, 534 (1997)). In fact, “it is the rare case in which a . . . restriction withstands strict

scrutiny.” Reed v. Town of Gilbert, 135 S. Ct. 2218, 2236 (Kagan, J., concurring) (quoting

Williams-Yulee v. Florida Bar, 575 U.S. 433, 444 (2015)) (emphasis added). Indeed, “strict-

scrutiny review is strict in theory but usually fatal in fact.” Bernal v. Fainter, 467 U.S. 216,

219 n.6 (1984) (emphasis added). This is not that rare case, and strict scrutiny here condemns the

GATHERING ORDERS to the appropriate constitutional grave.

               1.     The State’s unconstitutional application of the GATHERING
                      ORDERS and discriminatory treatment of “religious” gatherings is not
                      supported by a compelling interest.

       When “[a] speech-restrictive law with widespread impact” is at issue, “the government

must shoulder a correspondingly heavier burden and is entitled to considerably less

deference in its assessment that a predicted harm justifies a particular impingement on First

Amendment rights.” Janus v. Am. Fed’n of State, Cnty. & Mun. Emps., Council 31, 138 S. Ct.

2448, 2472 (2018) (emphasis added). Here, because the GATHERING ORDERS infringe upon

Calvary Chapel’s free speech rights, the government “must do more than simply posit the existence

of the disease sought to be cured. It must demonstrate that the recited harms are real, not

merely conjectural.” Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 664 (1994); see also

Edenfield v. Fane, 507 U.S. 761, 770 (1993). This is so because “[d]eference to [the government]

cannot limit judicial inquiry when First Amendment rights are at stake.” Landmark Commc’ns,

Inc. v. Maine, 435 U.S. 829, 843 (1978).

       To be sure, efforts to contain the spread of a deadly disease are “compelling interests of

the highest order.” On Fire, 2020 WL 1820249, at *7. Calvary Chapel does not doubt the sincerity
                                                13
Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 14 of 21                      PageID #: 173



of the State’s assertion of such an interest. But where the State permits regular gatherings of more

than 10 persons for commercial, non-religious, and even so-called “non-essential” reasons, while

expressly prohibiting Calvary Chapel’s “faith-based” gatherings of like kind, the government’s

assertions of a compelling interest are substantially diminished. Put simply, the GATHERING

ORDERS “cannot be regarded as protecting an interest of the highest order . . . when [they] leave[]

appreciable damage to that supposedly vital interest unprohibited.” Republican Party of

Minn. v. White, 536 U.S. 765, 780 (2002) (emphasis added). Indeed, where the government creates

a host of exceptions, such as Governor Mills’ orders here (V. Compl. ¶¶ 27–32), the Supreme

Court has recognized that such exceptions “can raise ‘doubts about whether the government is in

fact pursuing the interest it invokes, rather than disfavoring a particular speaker.’” Williams-Yulee

v. Florida Bar, 575 U.S. 433, 448 (2015) (quoting Brown v. Entm’t Merchants Ass’n, 564 U.S.

786 (2011)). The State cannot permit broad swaths of gatherings, carrying the same (if not greater)

risk than that posed by Calvary Chapel’s church services, and still claim constitutional compliance.

“Such a prohibition does not protect an interest of the highest order.” Id.

               2.      The State cannot satisfy its burden of proving narrow tailoring because
                       the GATHERING ORDERS are not the least restrictive means.

       Calvary Chapel “must be deemed likely to prevail unless the government has shown

that [Calvary Chapel’s] proposed less restrictive alternatives are less effective than enforcing

the act.” Ashcroft v. ACLU, 542 U.S. 656, 666 (2004) (emphasis added). Indeed, to prove narrow

tailoring, the State is required to demonstrate that there are no less restrictive means capable of

achieving its desired result. See, e.g., Boos v. Berry, 485 U.S. 312, 329 (1988) (when content-based

restrictions on speech are analyzed under strict scrutiny, an ordinance “is not narrowly tailored

[where] a less restrictive alternative is readily available”); Ward v. Rock Against Racism, 491 U.S.

781, 798 n.6 (1989) (noting that under “the most exacting scrutiny” applicable to content-based


                                                 14
Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 15 of 21                      PageID #: 174



restrictions on speech, the government must employ the least restrictive alternative to pass narrow

tailoring). The State bears the burden of demonstrating narrow tailoring as a matter of law, and

that is a burden it simply cannot satisfy here. Less restrictive means are available, and that alone

condemns the State’s application of the GATHERING ORDERS to failure under strict scrutiny.

                       a.      The State bears the burden of demonstrating narrow tailoring
                               and least restrictive means.

       Even on a motion for TRO or PI, the State unquestionably bears the burden of

demonstrating that the GATHERING ORDERS are narrowly tailored. As the Supreme Court has

held: “the burdens at the preliminary injunction stage track the burdens at trial.” Gonzales v. O

Centro Espirita Beneficente Uniao do Vegetal, 546 U.S. 418, 429 (2006). As such, the

government—not the movant—bears the burden of proof on narrow tailoring, because the

government bears that burden at trial. See Ashcroft, 542 U.S. at 665 (on preliminary injunction

motion, “the burden is on the government to prove that the proposed alternatives will not be as

effective as the challenged statute.” (emphasis added)).

       The State indisputably bears the burden of proving narrow tailoring at trial. See, e.g.,

United States v. Playboy Entm’t Grp., Inc., 529 U.S. 803, 816 (2000) (“When the Government

restricts speech, the Government bears the burden of proving the constitutionality of its actions.”);

id. at 2540 (“To meet the requirement of narrow tailoring, the government must demonstrate

that alternative measures that burden substantially less speech would fail to achieve the

government’s interests, not simply that the chosen route is easier.” (emphasis added)). Thus, the

State also bears—and falls woefully short of meeting—the burden of proving narrow tailoring

here. See Gonzales, 546 U.S. at 429; Ashcroft, 542 U.S. at 665.




                                                 15
Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 16 of 21                       PageID #: 175



                       b.      The State cannot demonstrate that it seriously considered less
                               restrictive alternatives and ruled them out for good reason.

       The State flunks the narrow tailoring strict scrutiny test for a simple reason. In connection

with its narrow tailoring burden, the State must show that it “seriously undertook to address the

problem with less intrusive tools readily available to it,” meaning that it “considered different

methods that other jurisdictions have found effective.” McCullen v. Coakley, 134 S. Ct. 2518,

2539 (2014) (emphasis added). “To meet the requirement of narrow tailoring, the government must

demonstrate that alternative measures that burden substantially less speech would fail to achieve

the government’s interests, not simply that the chosen route is easier.” Id. at 2540. Thus, the State

“would have to show either that substantially less-restrictive alternatives were tried and failed,

or that the alternatives were closely examined and ruled out for good reason.” Bruni v. City of

Pittsburgh, 824 F.3d 353, 370 (3d Cir. 2016) (emphasis added).

       The State utterly fails this test. The State tried nothing else. It considered nothing else but

a complete prohibition. The State jumped straight to a purported ban on “all gatherings of more

than 10 people,” and proclaimed that “faith-based” gatherings were included among the

prohibition. (V.Compl. ¶ 26, EX. B.) But the State drove a Mack Truck through its prohibition by

expansively exempting numerous businesses and non-religious entities, such as liquor, warehouse,

and supercenter stores, marijuana dispensaries, and so-called “non-essential” stores. (V.Compl.

¶¶ 27–38.) The State has not and cannot state why or how gathering with a large number of persons

at a warehouse or supercenter store (i.e., browsing, shopping, coughing, sneezing, and touching

surfaces, all while moving in the midst of crowds and masses that turn over by the hundreds

throughout a day, with distancing and hygiene practiced only “to maximum extent practicable”) is

any less “dangerous” to public health than attending a time-limited worship service, where

distancing and hygiene are strictly observed, in a space used for no more than a few hours twice

                                                 16
Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 17 of 21                      PageID #: 176



per week. Yet the State exempted the non-religious gatherings and prohibited Calvary Chapel’s

church services. Quite simply, the State imposed a draconian religious gathering prohibition “not

reasonably restricted to the evil with which it is said to deal.” Butler v. Michigan, 352 U.S. 380,

383 (1957). The State tried nothing else, and for that reason alone fails narrow tailoring.

                       c.      The numerous other COVID-19 orders specifically exempting
                               religious gatherings or treating them equally to non-religious
                               gatherings demonstrates less restrictive alternatives exist.

       Even if the State could substantiate compelling interests for the GATHERING ORDERS’

discriminatory treatment of religious gatherings, which it cannot, the State could not meet its

burden of showing that the GATHERING ORDERS are narrowly tailored. “It is not enough to

show that the Government’s ends are compelling; the means must be carefully tailored to achieve

those ends.” Sable Commc’ns of Cal., Inc. v. FCC, 492 U.S. 115, 126 (1989). There must be a ‘fit

between the . . . ends and the means chosen to accomplish those ends.’” Sorrell v. IMS Health,

Inc., 564 U.S. 552, 572 (2011).

       The Supreme Court has clearly established that “[t]he government may not regulate [‘a

mode of speech’] based on hostility—or favoritism—towards the underlying message expressed.”

R.A.V. v. City of St. Paul, 505 U.S. 377, 386 (1992) (internal quotation marks omitted). The

GATHERING ORDERS impose discriminatory treatment on “faith-based” gatherings that are not

applied to similar or larger non-religious gatherings. “The existence of adequate content-neutral

alternatives thus undercut significantly any defense of such a statute, casting considerable doubt

on the government's protestations that the asserted justification is in fact an accurate description

of the purpose and effect of the law.” Id. at 395 (internal quotation marks and citation omitted)).

       As shown in the Verified Complaint, the State has ignored numerous other, less restrictive

means of achieving its purported interest. One option tried successfully in other jurisdictions is to

exempt religious gatherings from gathering prohibitions altogether. The States of Arizona, Florida,
                                                 17
Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 18 of 21                           PageID #: 177



Indiana, Ohio, and Texas have declared religious gatherings essential activities which may

continue, instead of declaring such constitutionally protected activities “non-essential” with a

stroke of a pen. (V.Compl. ¶¶ 65, 66, 67, 71, 72, EXS. J, K, L, M, Q, R.) The State has refused to

consider or attempt it. Another less restrictive alternative would be to allow churches to continue

in-person services provided they agree to maintain adequate social distancing, enhanced sanitizing,

and personal hygiene practices, like those allowed at other non-religious gatherings of more than

ten individuals. Alabama, Arkansas, and Connecticut, have all permitted such an exception for

religious gatherings. (V.Compl. ¶¶ 68–70, EXS. N–P.) Calvary Chapel has demonstrated it already

engages in the recommended social distancing, enhanced sanitizing, and personal hygiene

practices recognized by the State as sufficient for non-religious gatherings (V.Compl. ¶¶ 55-56.)

Nothing justifies depriving Calvary Chapel of the benefits afforded to non-religious gatherings.

       Indeed, as the court in On Fire already exquisitely stated, the State is unlikely to be able to

demonstrate that it deployed the least restrictive means because the GATHERING ORDERS

       are “underinclusive” and “overbroad.” They’re underinclusive because they
       don’t prohibit a host of equally dangerous (or equally harmless) activities that the
       State has permitted . . . . Those . . . activities include driving through a liquor store’s
       pick-up window, parking in a liquor store’s parking lot, or walking into a liquor
       store where other customers are shopping. . . But if beer is “essential,” so is
       [church].

2020 WL 1820249, at *7 (emphasis added) (footnote omitted). Further, as First Baptist held,

“where comparable secular gatherings are subjected to much less restrictive conditions” than “the

broad prohibition against in-person religious services,” the government is not likely to meet its

burden that it deployed the least restrictive means. 2020 WL 1910021, at *8.

       Put simply, the State’s failure to try other available alternatives that have worked and are

working in other jurisdictions demonstrates that it cannot satisfy its burden to demonstrate that its

actions are narrowly tailored. It thus fails strict scrutiny, and the TRO and PI are warranted.


                                                   18
Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 19 of 21                      PageID #: 178



II.    CALVARY CHAPEL IS SUFFERING AND WILL CONTINUE TO SUFFER
       IRREPARABLE INJURY ABSENT A TRO AND PRELIMINARY INJUNCTION.

       Governments are not empowered to create “First Amendment Free Zones” within their

borders, like the State has done here. See, e.g., Bd. of Airport Comm’rs v. Jews for Jesus, Inc., 482

U.S. 569, 574 (1987) (striking local government’s attempt to prohibit protected expression within

a ”First Amendment Free Zone.”); United States v. Stevens, 559 U.S. 460, 470 (2010) (government

in not empowered to create First Amendment free zones with respect to certain categories of

speech). Saying that Calvary Chapel may avoid irreparable injury by simply “watching church

services online” or doing “drive-through” or “drive-in” services while foregoing established

constitutional rights is simply insufficient under the First Amendment. Indeed, “[t]he loss of First

Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable

injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). See also 11A Charles Alan Wright, Arthur R.

Miller, & Mary Kay Kane, Federal Practice & Procedure §2948.1 (2d ed. 1995) (“When an

alleged constitutional right is involved, most courts hold that no further showing of irreparable

injury is necessary.” (emphasis added)). Where, as here, Calvary Chapel has made a sufficient

showing of likely success on the merits, “irreparable injury is presumed.” Sindicato

Puertorriqueno de Trabajadores v. Fortuno, 699 F.3d 1, 11 (1st Cir. 2012). Thus, demonstrating

irreparable injury “is not difficult. Protecting religious freedom was a vital part of our nation’s

founding, and it remains crucial today.” On Fire, 2020 WL 1820249, at *9 (emphasis added).

III.   THE REMAINING              FACTORS        FAVOR       A   TPO     AND      PRELIMINARY
       INJUNCTION.

       An injunction in this matter will protect the very rights the Supreme Court has

characterized as “lying at the foundation of a free government of free men.” Schneider v. New

Jersey, 308 U.S. 147, 151 (1939). The granting of a TRO and PI enjoining enforcement of the



                                                 19
Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 20 of 21                        PageID #: 179



GATHERING ORDERS on Calvary Chapel’s worship services will impose no harm on the State.

Indeed, the State “is in no way harmed by the issuance of an injunction that prevents the state from

enforcing unconstitutional restrictions.” Legend Night Club v. Miller, 637 F.3 291, 302–03 (4th

Cir. 2011). But for Calvary Chapel, as noted above, even minimal infringements upon First

Amendment values constitutes irreparable injury sufficient to justify injunctive relief. Id. As such,

there is no comparison between the irreparable loss of First Amendment freedoms suffered by

Calvary Chapel absent a TRO and the non-existent interest the State has in enforcing

unconstitutional GATHERING ORDERS. Absent a TRO, Calvary Chapel and its members “face

an impossible choice: skip [church] service[s] in violation of their sincere religious beliefs, or risk

arrest, mandatory quarantine, or some other enforcement action for practicing those sincere

religious beliefs.” On Fire, 2020 WL 1820249, at *9. The balance favors injunctive relief.

       Finally, “[i]njunctions protecting First Amendment freedoms are always in the public

interest.” ACLU of Ill. v. Alvarez, 679 F.3d 583, 590 (7th Cir. 2012) (emphasis added). This

protection is ipso facto in the interest of the general public because “First Amendment rights are

not private rights [but] rights of the general public [for] the benefits of all of us.” Machesky v.

Bizzell, 414 F.2d 283, 288–90 (5th Cir. 1969) (citing Time, Inc. v. Hill, 385 U.S. 374 (1967)).

There is no “evidence that churches are less essential than every other business that is currently

allowed to be open,” On Fire, 2020 WL 1820249, at *9, and “the public has a profound interest

in men and women of faith worshipping together [in church] in a manner consistent with

their conscience.” Id. (emphasis added).

                                          CONCLUSION

       For all of the foregoing reasons, Plaintiffs respectfully request that the Court issue the TRO

and PI as set forth in the Prayer for Relief in Plaintiffs’ Verified Complaint (V.Compl. at 45–49.)



                                                  20
Case 1:20-cv-00156-NT Document 3 Filed 05/05/20 Page 21 of 21                PageID #: 180



                                Respectfully submitted,

     /s/ Charles W. Hodson              /s/ Daniel J. Schmid
     Charles W. Hodson, II              Mathew D. Staver*
     Charles W. Hodson, II Law Office   Horatio G. Mihet*
     P.O. Box 1006                      Roger K. Gannam*
     Phone: (207) 945-3355              Daniel J. Schmid*
     Facsimile: (207) 945-5104          LIBERTY COUNSEL
     Email: cwh@hodsonlaw.com           P.O. Box 540774
                                        Orlando, FL 32854
                                        Phone: (407) 875-1776
                                        Facsimile: (407) 875-0770
                                        Email: court@lc.org
                                        hmihet@lc.org
                                        rgannam@lc.org
                                        dschmid@lc.org

                                        *Pro hac vice applications pending

                                Attorneys for Calvary Chapel of Bangor




                                          21
